Citation Nr: 1203319	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  05-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran's active military service extended from August 1965 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2007, a hearing was held before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the transcript of that hearing is of record.

The Veteran has raised the issues of service connection for a thyroid condition and a right hand condition.  See statements from the Veteran dated in June 2003.  As these issues still have not yet been adjudicated they are referred to the RO for the appropriate consideration.  


FINDING OF FACT

A current low back disorder has not been causally related to military service nor is it due to or aggravated by a service-connected left knee disability.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service, nor is it secondary to a service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a low back disorder, to include as secondary to a left knee condition.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as arthritis or an organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's STRs do not reveal any complaint, diagnosis, or treatment for any low back disorder.

The Veteran's post service treatment records include employment records that reveal the Veteran complained of pain in the lower region of the spine in January 1976.  In June 1977 the Veteran was noted to complain of a backache.  In April 1979 the Veteran was reported to complain of pain in the mid lumbar region and in August 1979 the Veteran was noted to complain of lower back pain.  In November 1980 the Veteran submitted an injury report regarding a back injury while bending over to pick up letters while working.  In June 1983, the Veteran complained of mid-back pain that radiated down to his right hip.  Employment records dating from July 1983 to May 1997 are absent for further complaints of back pain.  

In a March 1981 notice of occupational disease and claim for compensation report, the Veteran reported that he went to work without any pain.  After four hours of work, his back began to hurt and he could not straighten up and by the end of the night he could barely walk.  His reported disease or illness was "severe back strain and possible herniated disk and strain all the way down the right leg and foot."  A February 1982 note determined that this condition was traumatic and not occupational.  

In the report of a private examination dated in March 1982, the Veteran reported low back pain.  The diagnoses were low back pain, a possible herniated L5 disc, and degenerative arthritis.  Private medical records include a September 2005 diagnosis of lumbar back pain.  

In July 2009 the Veteran was afforded a compensation and pension (C&P) spine examination.  The Veteran reported that he remained employed with his current employer of 36 years.  He reported heavy work that became light duty when his left knee acted up.  After his knee replacement surgery he was returned to heavy labor on the dock that required him to open heavy truck doors.  The Veteran did not report any reduction in his work duties or extra breaks to accommodate his back condition.  After examination the Veteran was diagnosed with lumbar spine degenerative joint disease.  The examiner rendered the opinion that the Veteran's low back condition is less likely as not related to the Veteran's active military service.  The examiner provided the rationale that the Veteran was able to work at heavy labor after separation from service for many years without any significant back problems.  The examiner also rendered the opinion that the Veteran's left knee condition did not cause or aggravate the Veteran's back condition because "he has equal limb lengths and he has free range of motion in the left knee and in fact has been using the back for at least three decades in a significant manner and even at this time he has minimal disability of the back."

In February 2011 the Veteran was accorded another C&P spine examination.  The examiner indicated that the Veteran's claims file was available for review and was reviewed.  During the examination the Veteran reported that he continued to work and that his work involved pulling and pushing truck loads.  He reported that at one point he was lifting but stopped since having hemorrhoid surgery in November 2010.  He reported that he was not receiving active back treatment.  The impression was minimal low back problems.  The examiner noted that the Veteran had pain that comes and goes, especially when the Veteran overdid it.  The examiner also noted that there was no evidence that the Veteran had back problems during service.  The Veteran reported that his back problems started after the replacement of his left knee, approximately five to six years ago.  The diagnosis was lumbar spine multilevel degenerative joint disease, with more involvement in the mid-lumbar spine than in the distal lumbar spine.  The examiner noted no evidence of problems with the Veteran's back during his service career and opined that it was less likely as not that his current lumbar spine condition began in or is related to military service.  Regarding the left knee, the examiner noted that the Veteran had a left knee problem that eventually led to left knee replacement and he did not have a back problem at that time.  He noted that the Veteran's back problem did not start until after the left knee replacement.  The examiner reasoned that there was no reason to believe that an operation that successfully took care of his left knee problem would then cause a back problem.  The examiner further found that the Veteran's current back problems, based on x-ray findings, were located in his mid-back rather than his distal lumbosacral spine.  He reasoned that if the Veteran's left knee had caused or aggravated the Veteran's back that it would probably have resulted in more problems in the distal lumbar spine than in the mid-lumbar spine.  Hence, it was less likely as not that the Veteran's lumbar spine condition was caused by or aggravated by the Veteran's service-connected left knee condition.  

In evaluating the probative value of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Veteran's STRs do not reveal any complaint, diagnosis, or treatment for any back condition.  The Veteran was first noted to complain of low back pain in January 1976.  The February 2011 examiner noted no evidence of problems with the Veteran's back during his service career and opined that it was less likely as not that his current lumbar spine condition began in or is related to military service.  The Board finds the February 2011 VA examiner's opinion is entitled to great probative value as it was based on a review of the file, an examination of the Veteran and as a rationale was provided for the opinion.  The examiner found there was no evidence of back problems during the Veteran's service career.  

The Board recognizes that the Veteran believes his current low back condition is related to service or his service-connected left knee disability.  The Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the sincerity of the Veteran's belief that his low back condition is related to his military service or his service-connected left knee disability.  However, the Veteran has not claimed that he has medical training that would permit him to provide a competent opinion concerning the etiology of the condition.  His opinion, therefore, cannot constitute competent evidence concerning etiology as such is beyond the observation abilities of a lay person.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Regarding the lay statements that the Veteran has had continuing problems with his low back starting in the late 1970's and early 1980's, the Board finds that the February 2011 VA examination, which included consideration of the Veteran's post-service employment medical records, is credible, competent and probative evidence.  The February 2011 examiner reasoned that there was no reason to believe that an operation that successfully took care of his left knee problem would then cause a back problem and further found that the Veteran's current back problems, based on x-ray findings, were located in his mid-back rather than his distal lumbosacral spine.  He opined that if the Veteran's left knee had caused or aggravated the Veteran's back that it would have resulted in problems in the distal lumbar spine instead of the mid-lumbar spine, where x-ray review indicated the Veteran's current back problems were located.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Moreover, post-service medical records are entirely negative for complaints of, treatment for, and an assessment of a low back condition until 1976.  The Board finds this absence of complaints of a low back condition for years after service to be probative evidence against the Veteran's claim.  This significant lapse of time is probative evidence against the Veteran's claim of a nexus between a current low back condition and active military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered in the analysis of a service connection claim).  

However, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence does not establish continuity of symptomatology in this case.  The Veteran has not reported that he had the condition in service and that symptoms continued thereafter.  As noted above, the first assessment of a low back condition was shown years after service with no indication that it is or may be related to service.  While the Veteran had complaints and treatment for low back pain in the late 1970's and early 1980's, employment records reveal an absence of complaints of or treatment for back pain from July 1983 to May 1997.  In a statement received in January 1982, the Veteran reported that his low back condition began in March 1981 at his job.  Additionally, during the February 2011 VA examination, the Veteran reported the onset of his low back problems was five to six years ago, after the replacement of his left knee.  Thus, the Board finds that there is no continuity of symptomatology.  

The Veteran has asserted that the July 2009 VA examination did not include consideration of his employment records and did not address the presence of back complaints in 1970's and early 1980's.  In January 2011, the Board remanded the for another examination.  As previously stated, the February 2011 examiner indicated the Veteran's claims file was available for review and was reviewed.  The examiner also interviewed the Veteran, conducted a thorough examination, and provided an opinion supported by rationale, therefore, the examination was adequate.   In light of the foregoing, the Board assigns probative weight to the opinion of the February 2011 VA examiner.  The examiner found that the current low back disability was less likely as not related to service.  He also found that it was less likely as not caused or aggravated by the service-connected knee disorder.  He indicated in his rationale that if the left knee had caused or aggravated his back it would probably have resulted in more problems in the distal lumbar spine than in the mid-lumbar spine.  

In sum, as the weight of the probative evidence is against the Veteran's claim, service connection for a low back disorder, to include as secondary to a service-connected left knee condition is denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.  The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R.  § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in June 2003 addressed all notice elements and was sent prior to the initial AOJ decision in the matter.  The letter informed the Veteran of what evidence was required to substantiate the claim on a direct and a secondary basis.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA establishes disability ratings and effective dates by way of a January 2008 letter.  Dingess/Hartman, 19 Vet. App. 473.  The claim was thereafter readjudicated by way of a September 2009 supplemental statement of the case.  

In December 2007 and January 2011, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA medical records were associated with the claims folder.  The RO by way of a June 2010 letter requested that the Veteran authorize the release of records from Walnut Creek Family Practice and the American Foot and Leg Specialists as well as any other treating physicians who had relevant information.  The RO also requested by way of a January 2011 letter that he authorize the release of records from Dr. Vanapoli, Dr. Prokesh, Dr. Sood and Dr. Estaris.  Another VA examination was conducted in 2011, which included diagnostic testing, and a physical examination.  Moreover, the information provided by the examiner is adequate as it was based on a review of the history, a physical examination and as sufficient information was provided such that the Board's determination is an informed one.  Accordingly, there was substantial compliance with the Board's remand instructions.  

Regarding the duty to assist, STRs and VA treatment records have been obtained and associated with the claims file.  There is no indication that the Veteran has provided information to the RO about relevant records that are outstanding, accordingly, the Board finds that there is no duty to assist in that regard that is unmet.  In addition, the Veteran has been accorded several VA examinations, the reports of which are of record.  The Board is satisfied that VA has sufficiently discharged its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disorder, to include as secondary to a left knee condition, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


